DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowance
The notice of allowance dated 6/15/2022 is being provided for reasons discussed in the accompanying interview summary.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 3/1/2022 is acknowledged.
	A search and consideration of elected group II identified group II as being allowable.  Further the search demonstrated that the embodiments of the withdrawn claims would also be allowable for reasons of allowance.  See the reasons for allowance below.
	As such, the restriction requirement dated 1/7/2022 is withdrawn.

Allowable Subject Matter
Claims 1-3, 5, 6, 11, 18-20, 23, 26-28, 32, 35-37, 49, 57, and 58 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Lockery Patent (US 9723817 B2).  The Lockery Patent teaches a method of recoding electropharyngeogram (EPG) signals from individual nematodes comprising introducing the nematodes in microfluidic device and recording EPG.  The microfluidic device of Lockery patent comprises an inlet port, distribution channels connected to the inlet port, a chamber for immobilizing a nematode, the chamber being connected to the distribution channels, and electrodes.  This differs from the instant claims because the microfluidic device of the instant claims does not have distribution channels and the chamber for immobilizing a nematode is configured to measure EPG from an individual nematode, possible two, but not 10 to 10,000 nematodes as claimed.  Thus, the Lockery patent claims and specification do not describe recording a composite EPG as the method requires.  Further, a rationale for removing the distributions channels and making the immobilization chamber bigger to hold a plurality of nematodes and to make a composite EPG recording is not apparent from the Lockery Patent.  Thus, patent’s disclosure expresses a desire for individual EPG recordings not composite as the method requires.  Thus, the instant claims have been deemed to be free of the art and allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632